DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.  Claim 2 was cancelled.  Claim 1 was amended.

Affidavit or Declaration Under 37 C.F.R. 1.132
The declaration filed on June 2, 2022 under 37 CFR 1.132 has been received.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenji Nakajima on June 15, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 1 is amended as follows:

    PNG
    media_image1.png
    598
    639
    media_image1.png
    Greyscale

	Claim 3, at line 3, delete “(A)” and replace with --(B)--.
	Claim 4, at line 4, delete “(A)” and replace with --(B)--.
	Claim 5, at line 3, delete “(A)” and replace with --(B)--.
	Claim 5, at line 4, delete “(A)” and replace with --(B)--.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the method of claim 1.  The closest prior art is U.S. Pat. No. 5,540,741 to Gozdz et al. (cited by Applicant) and U.S. Pat. No. 6,328,770 to Gozdz (already of record).  The ‘741 Gozdz patent teaches a method of making a battery structure including a positive electrode, a negative electrode, and a separator, wherein a plasticizer is incorporated into the positive electrode and the negative electrode when the electrodes are prepared (see col. 3, lines 16-25).  Thus, the ‘741 Gozdz patent fails to teach a step of preparing at least one of an electrode and a separator having an affixing surface, and subsequently supply a plasticizer to the affixing surface.  The ‘770 Gozdz patent teaches treating a separator with a surfacing coating including a plasticizer solution (see col. 5, lines 28-67).  However, as evidenced by the declaration filed June 2, 2022, the ‘770 Gozdz patent fails to teach the claimed degree of swelling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727